PER CURIAM.
We agree with appellant that one of the grounds of his motion for post-conviction relief, whether his prior record qualified him for habitual offender status under the pre-1989 version of section 775.04, Florida Statutes, is facially valid. Accordingly we reverse and remand with directions that either portions of the record conclusively refuting this ground of the motion be attached to any order denying relief, or that an evidentiary hearing be conducted on appellant’s motion.
STONE, FARMER and KLEIN, JJ., concur.